Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis – 35 USC § 101
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 7 and 13 do not contain an abstract idea.  Further even if they were interpreted to have an abstract idea they claim the practical application of controlling emission and reception of vibration into and from soil growth plant under prong 2 analysis.  Thus claims 1, 7 and 13 are deemed patent eligible under 35 USC 101.  
Claims 2-3, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 are dependent claims of claims 1, 7 and 13 and are directed to the practical application of the parent claim and are also patent eligible under 35 USC 101.   
 Dependent claims 2-3, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 are eligible under 101. 

Allowable Subject Matter

Claims 1-3, 5-9, 11-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:



Regarding Claims 1, 7 and 13,  Ishii (WO 2019031181) disclose a plant monitoring comprising:
(b) estimating a state of a plant by, with use of growth association information that was calculated based on vibration of the plant and indicates growth of the plant (Page 7, claim 1, lines 5-9, where vibration exciter which gives a predetermined vibration to a fruit pattern or a branch existing between a fruit and a stem which are growing on a plant, and a vibrator which vibrates the flesh pattern or branch caused by the vibration given by the vibration exciter; Page 2, lines 24-26), referencing plant state estimation information in which the growth association information and information indicating states of the plant above a plant soil surface are associated with plant states above the plant soil surface (Figs 1-3, Page 2, lines 34-40, where since the frequency of the vibration changes with the enlargement of the fruit, the weight change can be detected based on the frequency. Alternatively, it is possible to detect the weight of the fruit according to the frequency of vibration. 
and it is possible to provide a fruit growth monitoring system and a monitoring method for monitoring the growing condition of the fruit during the hypertrophic process, additionally see Fig. 1 parts P4, P3, P1(all plant parts growing parts above soil); Page 3, lines 14-17, where vibrator 10 gives predetermined vibration to the branches P 4 or fruit patterns P 3 between the fruit P 1 and the stem P 2 that are growing on the plants. In the example of FIG. 1,vibration is given to the branch P 4 connecting the fruit P 1 and the stem P 2).
Kasahara (WO2016136213 A1) disclose (a) estimating a state of soil by, with use of frequency association information calculated based on vibration measured via the soil (Page 1, lines 30-31, where estimates the soil type of the target soil on the calculated frequency feature; Page 3, lines 23-28, where measuring vibration of the target soil), referencing soil state estimation information in which the frequency association information and information indicating states of the soil are associated with soil states (Page 3, lines 23-28, where frequency of the vibration of the target soil are classified into two types based on the vibration data obtained by measuring the vibration of the target soil; Page 3, lines 36-38, where estimate the soil species and density of the target soil by means of a soil model);
Oliver (US Pub.20150081058) disclose the optimum condition for pant such as : the soil type, soil moisture is changing, soil temperature.
Schildroth et.al., US Pub.20160270289) disclose soil type, soil moisture (para [0118]).
The Examiner consider the new limitation of  “growth association information” indicates the difference (change) between a feature amount in a frequency response of vibration of the target plant and a reference feature amount that corresponds to a reference plant15 state. The plant state estimation information is information in which a stem state, a branch state, a leaf state, a fruit state, or any combination thereof is associated with growth association information, as recited in the instant application, para [0019].

that is calculated based on plant vibration and indicates plant growth, referencing plant state estimation information (a later-described growth model) in which the10 growth association information and information indicating states of a plant above the plant soil surface are associated with plant states above the plant soil surface (para [0018]). 

The closest prior art of the records does not disclose or render obvious steps of:

“estimating a state of soil by with use of frequency association information and information indicating states of the soil are associated with soil states, the soil states being a combination of soil root quantity , soil hardness, soil moisture content, and soil composition; and
“wherein estimating the state of the soil comprises controlling emission and reception of the vibration into and from the soil, and
wherein, when the growth association information is determined to meet a predetermined condition, the indication further comprises an instruction to plow the soil.”
Regarding Claims 2-3, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 also allowable due to their dependency on claims  1, 7 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862